Citation Nr: 0730226	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  99-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to June 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a claim incorrectly characterized as 
service connection for PTSD, although, significantly, a July 
1999 supplemental statement of the case (SSOC) noted that the 
claim had been denied in a prior appeal.  The veteran's 
representative raised the RO's mischaracterization in 
correspondence at the Board in April 2003, recharacterizing 
the issue on appeal as whether new and material evidence has 
been submitted to reopen a claim of service connection for 
PTSD.  In a May 2003 decision, the Board reopened the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and remanded that 
matter to the RO for additional development of the record and 
adjudicative action.  In September 2004, the Board again 
remanded the matter for additional development of the record 
and adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that he has a current psychiatric 
disability related to service.  His service medical records 
show that he was administratively discharged in June 1974 due 
to a diagnosis of schizoid personality, chronic, severe; 
manifested by inability to tolerate close contact with other 
individuals, generalized rage and anger at most people, use 
of distance as a way of dealing with personal conflicts, a 
long history of being a "loner".  These records also show 
that the veteran was seen at a medical facility on several 
occasions (most notably in November 1971) for anxiety 
reaction and was noted to be depressed.  

Since service the veteran has been variously diagnosed as 
having anxiety reaction (panic attacks) (1/85), anxiety 
disorder with mixed emotional features (3/87), chronic 
undifferentiated schizophrenia with paranoid ideations, 
depression and anxiety (2/89), major depressive disorder, 
recurrent with psychotic features (6/04), and panic disorder, 
type of anxiety (4/05).   

Pertinent law provides that in general service connection may 
be established for disability resulting from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

Also, congenital or developmental defects, including 
personality disorders, are not considered diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. § 
3.303(c), 4.9. 4.127 (2007); Beno v. Principi, 3 Vet. App. 
439 (1992); see generally, Winn v. Brown, 8 Vet. App. 510 
(1996) (upholding Secretary's authority to exclude certain 
conditions from consideration as disabilities under 38 C.F.R. 
§ 4.9).  However, service connection may be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See 38 C.F.R. §§ 
3.310; 4.127 (2007); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In an attempt to determine whether the veteran's anxiety, 
which was noted in service, was a manifestation of the 
veteran's personality disorder, or represented a superimposed 
psychiatric disability due to inservice aggravation of the 
personality disorder, the Board remanded this appeal in May 
2003 and September 2004 for VA psychiatric examinations.  
Unfortunately, neither examiner adequately addressed this 
question.  The June 2004 examiner diagnosed the veteran as 
having major depressive disorder, recurrent, and merely 
stated it was not related to service.  The April 2005 
examiner diagnosed the veteran as having panic disorder, 
noted that it was a type of anxiety, but then simply stated 
that there was no evidence linking the disorder to the 
veteran's service.  Neither examiner offered any rationale 
for his opinion as the Board had requested.  In this regard, 
the Board specifically requested that the examiner provide 
"complete rationale for each opinion expressed and 
conclusion reached (to include citation to specific evidence 
of record, if necessary)."

In light of the veteran's psychiatric manifestations in 
service and the numerous psychiatric diagnoses rendered after 
service, the Board finds that further medical development is 
necessary in order to make a fully informed decision in this 
case.  See 38 U.S.C.A. § 5103A(d).  Specifically, the veteran 
must be afforded a VA psychiatric examination that fully 
addresses the unanswered issue above regarding whether the 
veteran's anxiety, which was noted in service, was a 
manifestation of his personality disorder, or represented a 
superimposed psychiatric disability due to inservice 
aggravation of the personality disorder.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

While the Board regrets that another remand of this matter 
will further delay a final decision in the claim on appeal, 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the diagnosis(es) and etiology 
of his present psychiatric 
disability(ies).  In connection with the 
examination, the examiner should review 
pertinent documents in the claims folder, 
including all pertinent medical records.  
A complete psychiatric history should be 
obtained and recorded.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail. 
The examiner is requested to provide a 
psychiatric diagnosis(es) and address the 
following:

a.  Is it at least as likely as not 
(i.e., a 50 percent degree of 
probability or greater), that any 
currently identified psychiatric 
disability is etiologically related 
to the veteran's service.  In 
addressing this question, the 
examiner should specifically state 
whether the veteran's inservice 
diagnosed schizoid personality 
disorder was aggravated by service 
(i.e., increased in severity beyond 
its natural progression) thereby 
resulting in a superimposed anxiety 
disability or any other acquired 
psychiatric disability.  Put another 
way, were the veteran's recorded 
inservice anxiety and depression 
symptoms manifestations of his 
personality disorder, or, separate 
psychiatric disability(ies) either 
directly related to service or 
superimposed on his inservice 
schizoid personality disorder by way 
of aggravation.  

b.  A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set forth 
in the report.  The examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  They should 
be given the opportunity to respond to 
the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

